Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
References previously cited are provided in a previous Office Action.  References not previously cited, if applicable, are found in an attached PTO-892 for this Office Action.   A reply to the Applicants' arguments is presented after addressing the Claims.

Claim Rejections - 35 USC § 103
Claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. [Watanabe] (US 2008/0014496) in view of Shimizu (US 6,291,107).
As to Claims 1, 2, 3, and 13-14: 
Watanabe discloses a lithium secondary battery with a positive electrode containing a lithium composite oxide comprised with an electrolyte ([0015], [0092]-[0093]) and thus implicitly disclosing a lithium secondary battery.  The lithium secondary battery also comprises the anode includes a silicon-based anode active material comprised with carbon (silicon compound [0076], [0078]) which addresses anode material limitations in Claim 1 and  13-14 limitations as silicon or silicon-based anodes material and carbon are both anode active materials.  The lithium secondary battery is 
Watanabe also discloses the lithium secondary battery is comprised with an organic compound added with electrolyte where the additive is an unsaturated double bond compound with an alkyl group that is unsaturated and having 1-10 carbon atoms (Watanabe [0042]-[0043]).
However, Watanabe does not specifically disclose an organic compound with the structure of instant formula’s [Formula1] and [Formula 2].
On the other hand, Shimizu teaches employing a conjugated diene compound of myrcene for a battery using carbonaceous material comprised with an anode (col 5 lines 4-5, col 7-8, Example 5 and Table 1 and See AREA 2 below).
AREA 1 (Myrcene compared to instant [Formula 2] for m = 2.  Structure drawn 
	by USPTO tool Chemdraw Professional®)
  
    PNG
    media_image1.png
    165
    316
    media_image1.png
    Greyscale

Myrcene also satisfies the structure of instant Formula (1) wherein R2-R5 are hydrogen atoms, and R1 is a compound of formula (CH3)2C=CH-CH2-CH2- (C2 alkyl substituted with a C4 alkenyl); see AREA 1A below--where R2-R5 are hydrogens.
Such a diene material is of instant Claim 1 and 2’s instant [Formula 1] and instant [Formula 2] and is of one of the structures of instant Claim 3 where R11 and R12 are C1 alkyl and “m” is 2.
AREA 1A

    PNG
    media_image2.png
    157
    191
    media_image2.png
    Greyscale
Instant [Formula 1] 

    PNG
    media_image3.png
    223
    554
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    105
    306
    media_image4.png
    Greyscale
Instant [Formula 2] with m = 2

The Shimizu diene material is added in order to, upon charging, form a film on the surface of the carbonaceous material anode so that migration of electrons from the anode to the non-aqueous electrolyte can be inhibited, thereby inhibiting a reaction between the anode and the electrolyte (Shimizu col 2 lines 21-23 and col 4 lines 49-56).
Further as to Claims 13-14:
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added a diene compound of instant Formula 1 and 2, as taught by Shimizu, in order to form film on the surface of the carbonaceous material anode so that migration of electrons from the anode to the non-aqueous electrolyte can be inhibited, thereby inhibiting a reaction between the Watanabe anode and the electrolyte.

Regarding Claim 4, modified Watanabe discloses the limitations set forth above. 
The amount of the Watanabe compound is 0.1 or more to 20 weight percent of the nonaqueous solvent of the nonaqueous electrolyte (Watanabe [0130]-[0131])—considered as being of the total electrolyte as no other amount basis is provided by Watanabe.  As such, the amount overlaps and thus obviates the claimed rage (see MPEP 2144.05 I.).  Wherefore any amount in the rage is equal as any such an amount in the range provides safety (Watanabe [0130]-[0131]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed an amount of the Watanabe compound in the overlapping portion of the Watanabe amount range with the claimed range as any amount in the Watanabe range provides safety as taught by Watanabe. 

Regarding Claims 5-6
Regarding Claims 8-9 and 10, modified Watanabe discloses the limitations set forth above.  Watanabe electrolytes comprise linear carbonates, such as dimethyl carbonate, diethyl carbonate (DEC) and ethylmethyl carbonate while also added are cyclic carbonates such as ethylene carbonate (EC), propylene carbonate, butylene carbonate (BC) and vinylene carbonate.  An example electrolyte comprises ethylene carbonate and linear diethyl carbonate in a cyclic carbonate to linear carbonate ratio of 3 to 5 or 3 : 5 or 1 : 1.67 (Watanabe [0107]); such corresponds to a Linear carbonate to Cyclic carbonate ratio of 1.67  : 1.  Such ratio is within the Claim 10 range of 1: 1 to 9 : 1.
Regarding Claims 11-12, modified Watanabe discloses the limitations set forth above.  LiPF6 electrolyte lithium salt is employed in amounts of 0.5 to 1.5 mol/l (Watanabe [0093]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. [Watanabe] (US 2008/0014496) in view of Shimizu (US 6,291,107) as applied to Claims 1 and 5 above, in view of Akagawa et al. [Akagawa] (US 2016/0099481).
Regarding Claim 7, modified Watanabe discloses the limitations set forth above. Although Watanabe discloses a lithium secondary battery, Watanabe does not disclose whether the vinylene carbonate or sulfinyl base compound added to the electrolyte is within the range of 0.1 to 5.0 weight percent based upon the total weight of the electrolyte. 
However, Akagawa teaches adding compounds to electrolyte solutions to improve low temperature properties of a lithium battery therein wherefore such 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing  to have employed a 3-weight percent amount of 1,3-propanesultone and vinylene carbonate based upon the total weight of the electrolyte, as suggested by Akagawa in order to improve low temperature properties of a Watanabe lithium battery.

Response to Arguments
Applicant's arguments filed 23 November 2021 have been fully considered but they are not persuasive. 
Applicant argues {page 9-12 of 15}:  That none of the cited references combined disclose or suggest a lithium secondary battery comprising: an anode including a silicon-based anode active material, a cathode, and electrolyte with an electrolyte salt that includes a nonaqueous organic solvent and a conjugated diene compound represented by instant [Formula 1] above. 
    PNG
    media_image5.png
    71
    135
    media_image5.png
    Greyscale
 having more specific genus versions of:
instant conjugated diene compound (1) 
    PNG
    media_image6.png
    64
    168
    media_image6.png
    Greyscale
or 
instant conjugated diene compound (2) 
    PNG
    media_image7.png
    79
    130
    media_image7.png
    Greyscale

As such, applicant argues that Watanabe because Watanabe’s disclosed chemical 2,3-dimethyl-1,3-butadiene or 
    PNG
    media_image8.png
    98
    130
    media_image8.png
    Greyscale
, is not included in the instant [Formula 1] genus. 
In response, Watanabe teaches of anode materials that are comprised with carbonaceous negative electrode material that are used in combination with silicon- based negative electrode, or anode, material, (Watanabe [0076], [0079]).  Such battery anode material within the Watanabe material genus, added to electrolytes, have the genus formula 
    PNG
    media_image9.png
    66
    178
    media_image9.png
    Greyscale
(Watanabe page 3) where R1-R4 are broadly defined as being comprised of alkyl groups that include being of an unsaturated group (Watanabe [0041]-[0042])—with an additional unsaturated group, the genus material thus implicitly includes dienes.
Shimizu is relied upon to more specifically teach adding of a compound within the Watanabe genu having a Shimizu Formula 1 genus of 
    PNG
    media_image10.png
    72
    103
    media_image10.png
    Greyscale
 (Shimizu col 2) which includes the preferred myrcene compound  
    PNG
    media_image1.png
    165
    316
    media_image1.png
    Greyscale
 that is within the Shimizu Formula 1 genus (Shimizu col 2 lines 30 and 53).  Wherefore upon 
Thus Shimizu is relied upon to teach additional and more specific film forming materials that may also be employed on the Watanabe carbonaceous anode material that includes a silicon-based material which prevents anode electrolyte reactions. 
Applicant also argues {pages 12-13 of 15} that Shimizu materials providing results of instant Comparative Examples 3-4 demonstrated for the materials providing reduced lifespan and stability at high temperatures.  
In response, because preferred myrcene is within the genuses of instant Claims 1-3, the formula for myrcene reads on the instant claimed geneses and their inherent properties. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRESO/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722